Citation Nr: 0011698	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-39 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus prior to 
March 26, 1997, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 60 
percent for service-connected diabetes mellitus from March 
26, 1997, forward, on appeal from the initial grant of 
service connection, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He also had an additional three months and two days of 
unverified prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted entitlement to service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling, effective from July 8, 1992.  By means of a June 
1999 rating decision, the RO assigned a 60 percent disability 
rating for service-connected diabetes mellitus, effective 
from March 26, 1997.

The case was previously before the Board in January 1997 and 
October 1998, when it was remanded for additional 
development.  The requested development has been completed to 
the extent necessary, and the Board now proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to higher disability 
ratings for service-connected diabetes mellitus are 
plausible, and sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Prior to March 26, 1997, the veteran's service-connected 
diabetes mellitus was manifested by restricted diet, but he 
did not require large insulin dosage or regulation of 
activities.

3.  From June 6, 1996, to March 25, 1997, the veteran's 
service-connected diabetes mellitus was manifested by 
restricted diet and the need for insulin, but he did not 
require regulation of activities.

4.  From March 26, 1997, forward, the veteran's service-
connected diabetes mellitus was manifested by repeated 
hypoglycemic reactions and a restricted diet, but he did not 
require regulation of activities or have progressive loss of 
weight and strength or severe complications. 

5.  From March 26, 1997, forward, the veteran's service-
connected diabetes mellitus was manifested by more than one 
daily injection of insulin and restricted diet, but he did 
not require regulation of activities; nor was he hospitalized 
at least three times per year for hypoglycemic reactions or 
require weekly visits to a diabetic care provider, and have 
progressive loss of weight and strength or compensable 
complications. 

6.  The veteran's service-connected diabetes mellitus failed 
to demonstrate an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service, 
either prior or subsequent to March 26, 1997.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for 
entitlement to disability ratings in excess of 20 and 60 
percent for service-connected diabetes mellitus and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  Prior to March 26, 1997, the criteria for a disability 
rating in excess of 20 percent for service-connected diabetes 
mellitus were not met under either the old or new rating 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (1996) (1999).

3.  From March 26, 1997, forward, the criteria for a 
disability rating in excess of 60 percent for service-
connected diabetes mellitus were not met under either the old 
or new rating criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(1996) (1999).

4.  Referral for consideration of an extra-schedular rating 
for service-connected diabetes mellitus is not warranted by 
the evidence in this case.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Private treatment records from Linda K. Lipstate, M.D. 
disclose that the veteran was originally diagnosed as having 
insulin dependent diabetes mellitus (IDDM) on October 2, 
1991.  His symptoms included excessive thirst, frequent 
urination, feeling tired, and a 30 pound weight loss.  He 
started insulin in a single morning injection, 22 units.  
Ketosis had resolved.  There was no acidosis.  Blood glucose 
was 422.  He worked on a platform offshore, varying from five 
days to three weeks.  His insulin dosage was changed to 25 
units in the morning and 15 units in the evening on October 
15, 1991.

In August 1992, Dr. Lipstate reported that she first saw the 
veteran on October 15, 1991, and adjusted his insulin and 
diet.  He had follow-up visits in November, January, and 
April.  It was noted that he should have regular medical 
check ups every three months.  Currently, the veteran was not 
exhibiting any complications of IDDM, although he was subject 
to diabetic ketoacidosis if he had an infection or inadequate 
insulin administration.

The veteran was afforded a VA general medical examination in 
March 1993.  He was last employed in construction from May to 
December 1992.  He lost two days from work due to 
hypoglycemia and colds.  He was currently taking 18 units of 
insulin in the morning and 9 units in the evening, and 
regular insulin on an as needed basis depending on his 
monitor.  He had regained the weight that he lost, but 


still had chronic fatigue.  He also complained of some 
dizziness and loss of feeling and coordination in his arms.  
He denied any problems with his eyes.  Physical examination 
was essentially normal.  Pertinent diagnoses included IDDM, 
moderately severe.

In April 1993, the RO granted entitlement to service 
connection for diabetes mellitus, effective from July 7, 
1992, and assigned a 20 percent rating.  The veteran appealed 
the RO's decision to the Board.  He stated that he took two 
insulin injections daily, felt weak and fatigued all of the 
time, and lost a great deal of weight.  He was also 
reportedly on a restricted diet and had to regulate his 
activities carefully.  He stated that he was hospitalized on 
more than one occasion for this condition.

In June 1993, Dr. Lipstate reported that she had cared for 
the veteran since October 1991 for newly diagnosed IDDM, at 
which time he was taking insulin, 22 units daily.  He had 
classic symptoms, such as excessive thirst, frequent 
urination and spells of dizziness and weight loss.  He began 
checking his blood sugar levels two to three times a day, 
which were not well controlled for some time.  He had a 
random blood sugar of 422 on one office visit.  With 
adjustments of his insulin doses, his blood sugars improved.  
Dr. Lipstate did not see the veteran between April 1992 and 
May 1993.  In May 1993, he was working a new job with regular 
hours, but was having problems with low blood sugars at work.  
He also had frequent headaches, possibly due to allergies.  
On examination, there were no complications of diabetes.  To 
summarize, Dr. Lipstate stated that the veteran had IDDM and 
was susceptible to hypoglycemia, which gave him symptoms.  He 
had to monitor his blood sugar daily to avoid problems with 
extreme fluctuation in blood glucose.  He had not been 
hospitalized since his initial diagnosis of IDDM.

Dr. Lipstate further reported in March 1994 that she saw the 
veteran on August 11, 1993, with complaints of fluctuating 
blood sugar.  He did not feel well and was fatigued.  He had 
several other complaints including headaches, nausea, 
dizziness and pressure behind the eyes.  However, his 
examination was completely 


unremarkable and his blood sugar was 157.  Dr. Lipstate 
stated that she next saw the veteran during hospitalization 
for a stab wound to his chest.  She adjusted his insulin 
doses throughout his hospital stay.  He failed to report for 
an appointment with her on January 7.

In April 1994, Dr. Lipstate indicated that she saw the 
veteran for an appointment on April 6.  Concerning his IDDM, 
he was taking 20 units of isophane insulin (NPH) in the 
morning and 10 units before dinner.  He was monitoring his 
blood sugars and his control was good.  

VA outpatient treatment records dated from 1995 to 1996 were 
also obtained in conjunction with the veteran's claim.  These 
records showed that he was seen for routine follow-up and for 
medication refills in March, June and December 1995 and in 
April 1996.  In March 1995, he weighed 210 pounds.  In June 
1995, he was on 28 units of NPH twice daily, negative insulin 
on a sliding scale.  He had good control at present and 
weighed 210 pounds.  In December 1995, he complained of 
headaches and dizziness.  He weighed 219 pounds.  In April 
1996, he stated that he felt weak before the appointment and 
had to have some juice.  He weighed 219 pounds.  The 
examiner's assessment was IDDM, stable.  The veteran was 
instructed to return in three months for a follow-up 
appointment.  

The veteran was hospitalized at the Lafayette General Medical 
Center on March 26, 1997, following an acute confusional 
episode with for amnesia for events of that morning and 
bizarre behavior.  He was examined by Linda Oge, M.D.  He 
usually awakened every day at 4:30 a.m. and prepared for 
work, but did not do so that morning.  He did not respond to 
his wife or appear to know what he was doing.  He was 
behaving in an unusual manner.  He complained of an unusual 
feeling on his left side.  Although he had numerous insulin 
reactions, he did not recall ever having a reaction that 
caused this type of response.  He reported frequent insulin 
reactions since starting a new job as a surveyor for the last 
two months.  He worked seven days a week, sometimes 10 to 12 
hours a day, and was not eating regularly.  He was taking 35 
units of insulin twice daily, plus a regular sliding scale.  
Capillary blood 


glucose (CBG) was 95 at home and 143 on admission.  Physical 
examination was essentially normal.  No neurological 
abnormality was identified.  The examiner's impression was 
potential hypoglycemic reaction, although the fact that the 
veteran never had a similar reaction casted doubt on the 
presumption.  The veteran was referred for evaluation by 
Leopoldo A. De Alvare, M.D.  

On neurological examination by Dr. De Alvare, it was noted 
that the veteran's blood glucose was 60 that morning.  The 
veteran's wife reported that he had frequent hypoglycemic 
spells, but had not noted any such symptoms prior to the 
onset of his confusion.  Physical examination was essentially 
normal.  Dr. De Alvare concluded that the veteran most likely 
had a hypoglycemic seizure or possibly confusion on the basis 
of hypoglycemia.  He explained to the veteran that patients 
often lose the symptoms of hypoglycemia after they have had 
multiple hypoglycemic spells, which were cumulative in terms 
of brain damage they caused and could provoke seizures.  It 
was recommended that the veteran adjust his blood glucose.

The veteran was also examined by Dr. Lipstate on March 27, 
1997.  Laboratory studies showed a glucose greater than 300 
on admission and an elevated CPK at 240.  Thyroid function 
studies were also slightly elevated.  The veteran indicated 
that he had been able to recognize episodes of hypoglycemia 
prior to this admission and treat them himself.  He has a 
very active job and sometimes would feel his blood sugar 
dropping at work and ate snacks.  He had tested his blood 
sugar at work during some of these episodes.  He also 
reported that he had awakened from sleep due to low blood 
sugar episodes in the past.  On admission, the veteran was 
taking 38 units of Humulin N in the morning and evening, and 
using Humulin R according to a sliding scale when his blood 
sugar was elevated.  Physical examination was essentially 
normal.  Pertinent diagnoses included severe hypoglycemic 
episode secondary to insulin and IDDM.  It was recommended 
that the veteran reduce his insulin and check his blood sugar 
twice a day at work.  He was discharged from the hospital.      



On follow-up examination by Dr. Lipstate in April 1997, the 
veteran had reported that he had been checking his CBG and 
had no episodes of low CBG.  He exercised at home after work 
and ate after exercise and before bed.  His weight was 214 
pounds.  

On VA diabetes mellitus examination in June 1997, the veteran 
denied any eye changes.  He reported that he got hypoglycemic 
at times and became fatigued easily.  He worked as a 
hazardous surveyor for pipelines.  The examiner noted that 
the veteran's insulin requirements were moderate, 33 units in 
the morning, 29 units in the evening, and regular insulin as 
needed on a sliding scale.  The veteran was never on oral 
medication.  He had a tendency to have blood sugar not 
exceeding 180 at any time, but no hypoglycemic occurrences.  
He had never had diabetic coma or insulin shock.  He was on a 
2000 calorie diabetic diet.  He denied any weight loss.  His 
weight had ranged from 200 to 210 pounds for the past two 
years.  There was no anal pruritus or vascular deficiencies.  
The veteran's blood sugar was 168 after morning insulin.  The 
examiner diagnosed IDDM.  VA eye examination in June 1997 was 
normal.

Also associated with the claims folder are private medical 
records from Lafayette General Medical Center/Quick Care 
dated from 1997 to 1999.  The veteran was treated primarily 
for conditions other than IDDM, i.e., headaches, sinusitis.  
In July 1997, it was noted that he took 28 units of insulin 
in the evening.  He reported taking 33 units of insulin in 
the morning and 29 units at night in November 1997.  In 
January 1998, he complained that his glucose levels had been 
elevated above 200.  He took 34 units of insulin in the 
morning at 28 at night.  In April 1998, he reported taking 33 
units of insulin in the morning at 22 at night.  He had an 
infected ingrown toenail with localized cellulitis.  The 
condition had increased in severity in May 1998.  System 
review was otherwise essentially negative.  The veteran 
weighed 220 pounds.  In July 1998, the veteran's CBGs were 
285 and in the 400s.  It had been up to 300 lately, but he 
was controlling it with his sliding scale.  His glucose was 
under better control later that month.  



On examination by Dr. Lipstate in February 1999, the veteran 
weighed 226 pounds.  He reported in March 1999 that he had a 
low blood sugar and could not get his CBGs to stay up.  His 
morning insulin was reduced to 32 units and his evening 
insulin was reduced to 15 units.

Records from Lafayette General Medical Center/Quick Care show 
that in March 1999 the veteran complained of an elevated 
sugar level, fatigue, chest tightness, and generalized 
weakness.  He was told to go to the emergency room, but the 
wait was three hours.  His CBG at home had ranged from 270 to 
315.  On examination, it was 211.  It was 360 the previous 
weekend.  The veteran was on a 3000 calorie ADA diet.  He 
took 36 units of insulin in the morning and 15 units at 
night.  The assessment was poorly controlled IDDM.  

Upon VA diabetes mellitus examination in April 1999, the 
examiner reviewed the veteran's medical records carefully.  
The veteran stated that he was diagnosed as having diabetes 
mellitus in 1991 and had two episodes of hypoglycemic 
reactions.  He was hospitalized for one such episode in May 
1993 and required outpatient treatment for the other episode 
in March 1999.  He stated that he had symptoms of 
hypoglycemia approximately two to three times per week.  He 
was on a 2000 calorie American Diabetes Association (ADA) 
diet.  He denied any weight loss or gain since his last 
examination or in the last year.  He was restricted only in 
that he could not stay in locations for long periods of time 
that did not have available food or water.  He denied any 
visual problems or vascular, neurological or cardiac 
symptoms, but was diagnosed as having hypertension one year 
ago.  He had no history of hypertensive vascular or cardiac 
disease.  The veteran treated his diabetes with 36 units of 
NPH in the morning and 17 units of NPH in the evening.  He 
used a sliding scale of regular insulin in the morning and 
afternoon.  He checked his finger stick glucose twice a day 
and on average required four to eight units of insulin in 
addition to the NPH in the morning and evening.  The veteran 
visited his diabetic care provider every three to six months.          



On physical examination, the veteran weighed 228 pounds.  
Cardiovascular, neurological, eye, and skin examination was 
normal.  Examination of the extremities, including the feet, 
was also within normal limits.  The veteran had no bowel or 
bladder impairment.  Urinalysis was performed which was 
significant for a urine glucose greater than 1000.  An SMA-20 
was performed which showed a glucose markedly elevated at 
232, the normal being 70 to 110.  The phosphorus was 
decreased at 2.2, the normal being 2.5 to 2.9.  Protein was 
elevated slightly at 8.3, the normal being 6.4 to 8.2.  A 
hemoglobin A1C was high at 9.3%, the normal being 0 to 6%.  
The examiner diagnosed IDDM, poor control.  The examiner also 
indicated that the veteran's insulin dosage would be 
considered large.  He injected himself on average 
approximately four times a day.  

In June 1999, the RO assigned a 60 percent disability rating 
for the veteran's service-connected diabetes mellitus, 
effective from March 26, 1997.


II.  Legal analysis

A.  General rating considerations

The veteran appealed the initial assignment by the RO of the 
disability rating for his service-connected diabetes 
mellitus.  Accordingly, his claim for an initial rating in 
excess of 20 percent prior to March 26, 1997, and in excess 
of 60 percent from March 26, 1997, forward for his 
service-connected disability is well-grounded.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995) (holding that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected diabetes mellitus 
properly.  No 


further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

This appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally require 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The veteran's appeal of the original grant of service 
connection rendered the April 1993 rating decision non-final, 
and the Board here considers all evidence in determining the 
appropriate evaluation.  

Before the Board may execute a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the laws and regulations to be applied are the 
same and as the RO specifically considered and assigned 
staged ratings, the Board finds no prejudice to the veteran 
in considering the issue as one of entitlement to higher 
ratings on appeal from the initial grant of service 
connection.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original 


claim met the requirements for a higher disability rating.  
See Fenderson.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, including the rating criteria for 
evaluating diseases of endocrine system such as diabetes 
mellitus.  This amendment was effective June 6, 1996.  See 61 
Fed. Reg. 20440 through 20447 (May 7, 1996).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, for any date prior to June 6, 1996, 
the Board cannot apply the revised regulations.  From June 6, 
1996, the veteran's claim for a higher rating must be 
evaluated under both the old and new criteria to determine 
which version, if either, is most favorable to his claim.

The RO considered the old regulations in the June 1999 rating 
decision and supplemental statement of the case, which 
included the new rating criteria.  Therefore, the veteran and 
his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Under the rating criteria in effect prior to June 6, 1996, 
the assigned 20 percent disability rating was assigned for 
moderate diabetes mellitus, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  A 40 percent disability rating was provided for 
moderately severe diabetes mellitus that required large 
dosages of insulin, restricted diet, and careful regulation 
of activities (i.e., avoidance of strenuous occupational and 
recreational activities).  A 60 percent disability rating was 
warranted for severe diabetes with episodes of ketoacidosis 
or hypoglycemic reactions, but with considerable loss of 
weight and strength and with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances. A 100 percent rating was 
warranted for pronounced, uncontrolled diabetes, that is, 
with repeated episodes of ketoacidosis or hypoglycemic 
reactions, restricted diet, and regulation of activities, 
with progressive loss of weight and strength or severe 
complications.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(1996).  The note under Diagnostic Code 7913 indicated that 
definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations will be separately 
rated under the applicable diagnostic codes.  

Under the rating criteria in effect from June 6, 1996, a 20 
percent evaluation is provided for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
provided for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
disability rating is warranted for diabetes that requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice-a-month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
disability rating is warranted when the diabetes requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 


three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1999).  Note 1 under Diagnostic Code 
7913 indicates that compensable complications of diabetes are 
to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.


B.  Rating prior to March 26, 1997

Examining the evidence prior to March 26, 1997, under the old 
rating criteria, it is clear that the veteran's impairment 
from his diabetes mellitus did not warrant the assignment of 
a disability rating higher than 20 percent.  While the March 
1993 VA examiner characterized his diabetes mellitus as 
moderately severe, this is not dispositive.  Such a 
characterization is not supported by the medical evidence of 
record.  The veteran needed to restrict his diet, but the 
evidence did not show that his diabetes required a large 
dosage of insulin.  His insulin dosage was not characterized 
as large until 1999 when he taking 36 units of NPH in the 
morning and 17 units of NPH in the evening.  He was then 
injecting himself four times a day.  Such was not the case 
prior to March 1997.  Prior to March 1997, the largest single 
dosage of insulin the veteran took was reported as 28 units.  
There was also no evidence that he was required to avoid 
strenuous occupational or recreational activities.  To the 
contrary, he worked in construction from May to December 1992 
and was working a new job with regular hours in March 1993, 
despite having problems with low blood sugars at work.  
Diabetes mellitus was described as stable in April 1996.  The 
Board is cognizant of the veteran's statements that he had to 
regulate his activities carefully, but this is not supported 
by the objective evidence of record.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony). 



The Board has also considered whether a rating in excess of 
20 percent is warranted under the revised rating criteria 
from June 6, 1996, (the effective date of the new rating 
criteria) until March 25, 1997.  Although the veteran 
required insulin and a restricted diet, the evidence failed 
to show that he required regulation of activities, as 
discussed above.

Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 20 percent under either the old or new criteria for 
the veteran's diabetes mellitus prior to March 26, 1997.  
There is no reasonable doubt on this matter that could be 
resolved in his favor.  The 20 percent disability rating 
accurately reflected the level of impairment that the veteran 
experienced.


C.  Rating from March 26, 1997, forward

The Board finds that from March 26, 1997, forward the 
preponderance of the evidence if against a finding that the 
veteran's service-connected diabetes mellitus meets the 
criteria for a disability rating in excess of 60 percent 
under the old rating criteria.  Although his diabetes 
mellitus was described as poorly controlled in 1999, it has 
never been described as uncontrolled.  There is no evidence 
showing repeated episodes of ketoacidosis.  While the veteran 
has reported frequent episodes of hypoglycemic reactions  
(two to three times a week) and is on a restricted diet, his 
activities are not regulated.  In March 1997, he worked as a 
surveyor, seven days a week, sometimes 10 to 12 hours a day.  
He described his job as very active.  He also reported in 
April 1997 that he exercised after work.  In April 1999, the 
VA examiner stated that the veteran was restricted only in 
that he could not stay in locations for long periods of time 
that did not have available food or water.

The veteran has also denied any weight loss and his weight 
has been stable.  It actually recently increased from 214 
pounds in April 1997 to 228 pounds in April 1999.  Further, 
no medical professional has determined that the veteran 
suffers from 


any complications of diabetes mellitus.  Eye examination was 
normal there was no anal pruritus or vascular deficiencies on 
VA examinations in June 1997.  On VA examination in April 
1999, the veteran denied any visual problems or vascular, 
neurological or cardiac symptoms.  Medical professionals have 
not attributed the veteran's hypertension any other 
conditions to his diabetes mellitus.

Under the revised criteria, the preponderance of the evidence 
is, likewise, against a finding that the veteran's service-
connected diabetes mellitus meets the criteria for a 
disability evaluation in excess of 60 percent.  As noted 
above, the veteran does require more than one injection of 
insulin a day and a restricted diet, but his activities are 
not regulated.  His hypoglycemic reactions have not required 
at least three hospitalizations per year.  The evidence of 
record shows only one recent hospitalization in March 1997.  
Nor has the veteran required weekly visits to a medical 
provider.  The veteran visits his diabetic care provider 
approximately every three to six months.  His weight has 
increased, and he has no compensable complications of 
diabetes mellitus.  

After reviewing the medical evidence, the Board concludes 
that the veteran's impairment from his diabetes mellitus does 
not warrant the assignment of a disability rating higher than 
60 percent regardless of which rating criteria are used to 
evaluate his claim, from March 26, 1997, forward.


D.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such 


related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (1999).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 7913, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required 
only one recent period of hospitalization for his service-
connected diabetes mellitus.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of the service-connected disability 
at any time.  He has been consistently employed.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria both prior 
to and subsequent to March 26, 1997.


ORDER

Prior to March 26, 1997, entitlement to a disability rating 
in excess of 20 percent service-connected diabetes mellitus 
is denied.

Prior to March 26, 1997, entitlement to an extraschedular 
evaluation is denied.

From March 26, 1997, forward, entitlement to a disability 
rating in excess of 60 percent for service-connected diabetes 
mellitus is denied.

From March 26, 1997, forward, entitlement to an 
extraschedular evaluation is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

